Citation Nr: 0120213	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  99-23 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an increased rating for chondromalacia and 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1977 to March 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 RO rating decision that denied an increased 
evaluation for chondromalacia and degenerative joint disease 
of the veteran's right knee (rated 10 percent under 
Diagnostic Code 5257).  The veteran submitted a notice of 
disagreement in October 1999, and the RO issued a statement 
of the case in October 1999.  The veteran submitted a 
substantive appeal in November 1999, and testified before the 
undersigned member of the Board at the RO in June 2001.

At the hearing the veteran testified that he had been fired 
from his last employment and had remained unemployed, in 
large part, due to his service connected knee disability.  
This contention potentially raises the issue of entitlement 
to a total rating for compensation based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) (where a veteran submits a claim for 
increase, claims the maximum benefit available, and submits 
evidence of unemployability; the issue of TDIU is raised).  
This issue has not been adjudicated by the RO and is referred 
to that agency for such adjudication.

The veteran also offered testimony as to the issue of 
entitlement to service connection for a left knee disability.  
Entitlement to service connection for that disability was 
denied in an October 2000 rating decision.  Notice of that 
decision was sent to the veteran in November 2000.  There is 
no record of a notice of disagreement with that decision.  
The veteran's testimony before the undersigned cannot be 
construed as a notice of disagreement with the RO's decision.  
A notice of disagreement must be submitted to the RO making 
the decision.  38 U.S.C.A. § 7105(b)(1) (West 1991).  The 
veteran is advised that he has until one year after the date 
of mailing of the notice of the October 2000 rating decision 
to submit a valid notice of disagreement to the RO.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

At the hearing before the undersigned in June 2001, the 
veteran testified that he had received treatment for his knee 
disability approximately six months earlier.  The record 
contains no records of treatment subsequent to June 1999.  
The record also reflects that the RO attempted to obtain 
treatment records from Bud Burgoyne, M.D., but received no 
response.

Subsequent to the veteran's most recent VA examination in 
June 1999, additional pertinent treatment records were 
received.  The examiner conducting the June 1999 examination 
did not have an opportunity to review these records.

In view of the foregoing, this case is remanded for the 
following action:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any of the disabilities at issue since 
June 1999.  The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder, to include records of 
treatment provided by Drs. Bud Burgoyne 
and Robert F. Shapiro.  The RO should 
also inform the veteran of any records it 
has been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(2))

2.  The veteran should then be afforded 
an appropriate examination to evaluate 
the current severity of the service-
connected right knee disability.  The 
examiner should review the claims folder 
prior to completing the examination 
report.

The examiner should report the range of 
motion for the right knee in degrees, and 
determine whether the right knee 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should also comment on 
whether the right knee disability is 
manifested by lateral instability or 
subluxation.  If the veteran has lateral 
instability or subluxation, the examiner 
should note whether those symptoms are 
slight, moderate or severe.

After noting the veteran's employment 
history, the examiner should express an 
opinion as to the impact that the right 
knee disability has on his employment.

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that the 
examination requested in this remand is deemed necessary to 
evaluate his claim and that his failure, without good cause, 
to report for scheduled examinations could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




